—Order (denominated a judgment), Supreme Court, New York County (Beatrice Shainswit, J.), entered September 29, 1995, which denied plaintiff’s motion for summary judgment and granted defendants’ cross motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The motion court correctly found that, as a matter of law, the release of the guarantors of plaintiff’s junior mortgage loan and the foreclosure of the senior mortgage were intervening causes that precluded any alleged negligence of defendants (in failing to record deed) from constituting a proximate cause of plaintiff’s loss.
Dismissal of the claim against defendant abstract company was appropriate in light of plaintiff’s failure to allege, because of the latter’s role as agent for a wholly disclosed principal, and in the complaint or by way of proposed amendment thereof, post-mortgage closing malfeasance in providing an incorrect title foreclosure report.
We have considered plaintiff’s other contentions and find them to be without merit. Concur—Murphy, P. J., Wallach, Nardelli and Williams, JJ.